

113 HR 1865 RS: To designate the facility of the United States Postal Service located at 35 Park Street in Danville, Vermont, as the Thaddeus Stevens Post Office.
U.S. House of Representatives
2014-06-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IICalendar No. 588113th CONGRESS2d SessionH. R. 1865IN THE SENATE OF THE UNITED STATESJune 18, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsNovember 13, 2014Reported by Mr. Carper, without amendmentAN ACTTo designate the facility of the United States Postal Service located at 35 Park Street in
			 Danville, Vermont, as the Thaddeus Stevens Post Office.1.Thaddeus Stevens Post Office(a)DesignationThe facility of the United States Postal Service located at 35 Park Street in Danville, Vermont,
			 shall be known and designated as the Thaddeus Stevens Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to
			 the facility referred to in subsection (a) shall be deemed to be a
			 reference to the Thaddeus Stevens Post Office.November 13, 2014Reported without amendment